COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER ON MOTION
 Cause number:            01-18-00516-CV
 Style:                   Holly Schaumleffel v. GS/TPRF III Houston Medical Center, LP
 Date motion filed*:      January 30, 2019
 Type of motion:          Agreed Second Motion for Extension of Time to File Appellee’s Brief
 Parties filing motion:   Appellee GS/TPRF III Houston Medical Center, LP
 Document to be filed:    Appellee’s Brief

Is appeal accelerated?      No.

 If motion to extend time:
        Original due date:                   November 7, 2018
        Number of extensions granted:            1    Current Due Date: February 5, 2019
        Date Requested:                      May 6, 2019

Ordered that motion is:
       Granted; If document is to be filed, document due: May 6, 2019.
                   No further extensions of time will be granted.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
         Appellee’s unopposed second motion for extension of time to file its brief, to
         memorialize a settlement agreement and to allow for full performance of that
         agreement, is granted until May 6, 2019, but no further extensions will be granted.
         See TEX. R. APP. P. 10.5(b)(1)(C).

Judge’s signature: __/s/ Laura C. Higley________
                      Acting individually      Acting for the Court
Date: _February 5, 2019____